Title: To James Madison from Edmund Randolph, 14 June 1783
From: Randolph, Edmund
To: Madison, James


My dear friend
Richmond. June 14. 1783.
It is with real mortification, that I find an abortion of the scheme of impost. By some unaccountable revolution the zealous patrons have cooled, and seem united with its enemies to deal it out through our own treasury, without subjecting it to congress. Perhaps however the most considerable terror which was played off against the proposition, was the furnishing beyond the quota from an excessive consumption in this country. A certain party, which has been adverse to the plan in more places than one, appear to have remained uniform in the most bitter opposition. As I write with a despondency on this subject I shall leave the particulars of what passed within the walls of the assembly to Mr. Jones, especially too as I have been employed for a week past in another general court.
A great clamour will probably be excited against the legislature for having voted the payment of their own wages out of a fund, already plighted for other uses. At first sight the measure seems very reprehensible: and indeed there is scarcely an excuse, unless it be the danger, which the nonpayment of those wages, would introduce, of an aristocratical, or at least an opulent representation alone.
It is probable, that the half blood will be rendered heritable in the course of the session. A good measure, dictated by bad motives.
The sum of 50,000 £ is directed to be paid to congress: but Mr. Webb, the receiver, informs me, that they exact the price of 40s [?] per hundred for tobacco. He will be obliged to submit to this valuation, or lose his chance of payment, as tobacco is the fund of the principal reliance.
I am now able to say, that the cession to congress has never yet been formally repealed, however it may be in the power of the assembly to consider it so, from the refusal of congress to accept.
